GOLDTHWAITE, J.
We think the charge to the jury upon the meaning to be attached to the words •' Alabama Bank or Branch Bank notes,” was entirely correct. It is scarcely possible for Courts of justice to be ignorant of that which every one besides would be presumed to know. In the present case, no evidence could make the intention of the contract more clear than it is expressed. In common parlance, the Bank of the State of Alabama is frequently termed the State Bank — the Alabama Bank — the Bank of Alabama; and the promise to pay a sum of money in Alabama Bank or Branch notes, has no other meaning *538than that which the Court below gave it. The cases cited by the plaintiff’s counsel are quite decisive to shew the correctness of the charge. Judgment affirmed.